1    Christopher J. Hamner, Esq. (SBN 197117)
     Evelina Serafini, Esq. (SBN 187137)                                JS-6
2    Manu J. Elloie, Esq. (SBN 26245)
3    HAMNER LAW OFFICES, APLC
     5023 Parkway Calabasas
4    Calabasas, California 91302
     Telephone: (818) 876-9631
5    chamner@hamnerlaw.com
     evelinaserafini@hamnerlaw.com
6
     melloie@hamnerlaw.com
7
     Attorneys for Plaintiff, Justin Scott
8
                                  UNITED STATES DISTRICT COURT
9

10                              CENTRAL DISTRICT OF CALIFORNIA

11   JUSTIN SCOTT, an individual California         Case No. 5:18-cv-01885-RGK-KK
     resident,
12                                                  [PROPOSED] ORDER FOR
13                Plaintiff                         DISMISSAL WITH PREJUDICE

14                      v.

15   WALMART STORES, INC., a Delaware
     corporation and DOES 1 THROUGH 100,
16
     inclusive,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                                1                       ____________
     SCOTT v. WALMART
     [Proposed] Order
1                                                  ORDER
2           Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
3    41(a)(1)(A)(ii), it is ordered that this action be, and hereby is dismissed with prejudice as to all
4    claims, causes of action and parties.
5

6    Dated: December 11, 2018                               _____________________________
                                                            Judge R. Gary Klausner
7
                                                            United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2                            ____________
     SCOTT v. WALMART
     [Proposed] Order
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 28


            1
      PROOF OF SERVICE
